                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    LISA R MOODY,                                   Case No. 18-cv-00788-WHO (PR)

                                  12
                                                      Plaintiff,                        ORDER DENYING MOTION TO
Northern District of California




                                                                                        TRANSFER;
 United States District Court




                                  13
                                               v.
                                                                                        ORDER DENYING SECOND
                                  14    UNITED STATES,                                  MOTION TO WAIVE THE FILING
                                                                                        FEE
                                  15
                                                      Defendant.
                                                                                        Dkt. Nos. 18 and 19
                                  16

                                  17
                                              This federal tort suit was dismissed and a motion to reopen was denied. (Dkt. Nos.
                                  18
                                       12, 13, and 17.) Since then, plaintiff Moody has filed a motion to transfer and a second
                                  19
                                       motion to waive the filing fee. (Dkt. Nos. 18 and 19.)
                                  20
                                              The motion to transfer this suit to the Northern District is DENIED. (Dkt. No. 18.)
                                  21
                                       The suit is in the Northern District. No transfer is needed.
                                  22
                                              The second motion to waive the filing fee is DENIED for the reasons given in the
                                  23
                                       last such motion: plaintiff has sufficient funds to pay the filing fee. Even if she were
                                  24
                                       entitled to proceed without prepayment, the suit could not proceed, as explained below.
                                  25
                                              Moody has filed three post-judgment motions. In none of them has she attended to
                                  26
                                       the crucial issue in this case: jurisdiction. Before filing suit under the Federal Tort Claims
                                  27
                                       Act (FTCA), a plaintiff must file an administrative claim with the proper agency and have
                                  28
                                   1   it denied by the agency in writing. See Brady v. United States, 211 F.3d 499, 503 (9th Cir.
                                   2   2000). The timely filing of an administrative claim is a jurisdictional prerequisite to filing
                                   3   a suit under the FTCA. Id. at 503. In none of her filings has Moody shown that this
                                   4   jurisdictional requirement has been met.
                                   5          The Court will quote from a prior order: “The Court has no authority to entertain
                                   6   Moody’s suit until she has properly exhausted her administrative remedies. Accordingly,
                                   7   the Court will not consider any motion to reopen until Moody has established that the
                                   8   jurisdictional requirement is satisfied.” (Order Denying Motion to Reopen, Dkt. No. 17 at
                                   9   2.) Filing repeated motions to waive the filing fee does not meet this requirement.
                                  10          The Clerk shall terminate Dkt. Nos. 18 and 19.
                                  11          IT IS SO ORDERED.
                                  12   Dated: December 13, 2018
Northern District of California
 United States District Court




                                                                                         _________________________
                                  13
                                                                                         WILLIAM H. ORRICK
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
